                 4:21-cv-00259-TMC                Date Filed 04/19/21         Entry Number 22           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                   Ferris Geiger Singley
                            Plaintiff                                  )
                         v.                                            )     Civil Action No.      4:21-cv-259-TMC
Kanita Harley, S.C.D.C. Program Coordinator, II,                       )
         and Dennis Patterson, S.C.D.C.                                )
           Deputy Director of Operations                               )
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed pursuant to Rule 41(b) for failure to prosecute.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Timothy M. Cain, United States District Judge.

                                                                           ROBIN L. BLUME
Date: April 19, 2021                                                       CLERK OF COURT


                                                                                           s/Debbie Stokes
                                                                                        Signature of Clerk or Deputy Clerk
